Exhibit 10.3

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective as of
February 22, 2007 by and between Raphael J. Mannino (“Employee”) and BioDelivery
Sciences International, Inc. (the “Company”).

WHEREAS, Employee has heretofore served as the Executive Vice President and
Chief Scientific Officer of the Company;

WHEREAS, Employee’s previous employment agreement with the Company has
heretofore expired and the Company desires to continue to retain the services of
Employee; and

WHEREAS, in light of the foregoing, the Company and Employee are willing to
continue their employment relationship on the terms, conditions and covenants
set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein and other good and valuable consideration, receipt of which
Employee and the Company hereby acknowledge, Employee and the Company agree, as
follows:

1. Position. Employee agrees to continue his employment with the Company in the
position of Executive Vice President and Chief Scientific Officer. Employee
further agrees to perform the job duties and to carry out the responsibilities
of that position, as reasonably determined by the Chief Executive Officer of the
Company from time to time or the Board of Directors of the Company (the “Board
of Directors”). Employee shall report to the Chief Executive Officer of the
Company.

2. Employee’s Effort. Employee shall perform his duties in the capacity as an
employee and in such capacity shall spend the necessary working time and best
efforts, skill and attention to his position and to the business and interests
of the Company.

3. Base Salary; Bonus; Benefits.

(a) Base Salary. The Company shall pay Employee compensation for services
rendered in the amount of no less than Two Hundred Eighteen Thousand Four
Hundred Dollars ($218,400) per annum (the “Base Salary”), payable on a bi-weekly
basis or otherwise in accordance with the Company’s standard policies.
Employee’s Base Salary may be subject to annual increases as determined by the
Board of Directors or a designated committee thereof in its sole discretion and
may be subject to decrease only if such decrease is a proportional part of an
across the board base salary decrease affecting all of the Company’s senior
executive officers.



--------------------------------------------------------------------------------

(b) Optional Bonus. Employee shall also be eligible to receive a cash bonus of
up to 50% of the Base Salary for each Company fiscal year, which bonus shall be
granted in the sole and absolute discretion of the Board of Directors or a
designated committee thereof.

(c) Other Compensation and Benefits. In addition, Employee shall receive such
additional compensation or other benefits as are provided to Company employees
generally and similarly-situated Company employees specifically (including,
without limitation, three (3) weeks paid vacation and days off administered in
accordance with prevailing Company policy and participation in the Company’s
Amended and Restated 2001 Stock Incentive Plan), or as may be determined in the
sole and absolute discretion of the Board of Directors or a designated committee
thereof.

4. Term; Termination. Unless earlier terminated under this Section 4, this
Agreement and the status and obligations of Employee thereunder as an employee
of the Company (except as provided for below) shall be effective for a period
ending on February 22, 2008 (the “Initial Term”) and, after the expiration of
the Initial Term, this Agreement shall automatically renew for successive one
(1) year terms (each a “Renewal Term” and, collectively with all Renewal Terms
and the Initial Term, the “Term”) unless, following the Initial Term, either
party gives thirty (30) days’ advance written notice of its intention not to
renew this Agreement at the conclusion of the next Renewal Term. Termination of
this Agreement shall not, in any event, affect any rights that Employee may have
been specifically granted to Employee by the Board of Directors or a designated
committee thereof pursuant to any of the Company’s retirement plans,
supplementary retirement plans, profit sharing and savings plans, healthcare,
401(k) any other employee benefit plans sponsored by the Company, it being
understood that no such rights are granted hereunder. In addition,
notwithstanding the expiry or termination of this Agreement pursuant to this
Section 4 or otherwise, Employee’s rights and obligations under Sections 5
through 14 inclusive of this Agreement shall survive the such termination or
expiration of this Agreement in accordance with the terms of such Sections. It
is agreed that a condition to the payment of any severance amount or
post-termination benefit called for under this Agreement or otherwise shall be:
(i) the Company’s concurrent receipt of a general release of all claims against
the Company and its affiliates by Employee in the form reasonably acceptable to
the Company and Employee and (ii) that all such payments shall comply with
Section 409A of the Internal Revenue Code of 1986, as amended, and all
regulations promulgated thereunder.

(a) Death or Disability. This Agreement shall automatically terminate upon the
death or Disability of Employee and, thereafter all of his rights hereunder,
including the rights to receive compensation and benefits, except as otherwise
required by law, shall terminate; provided that, upon termination of this
Agreement as a result the death or Disability of Employee, Employee or his
estate shall be entitled to a one-time pro rata share (through the termination
date) of any target bonus for the fiscal year in which such termination occurred
(the “Pro Rated Bonus”). As used herein, the term “Disability” means the
physical or mental illness or incapacity (including, without limitation, as a
result of abuse of alcohol or other drugs or controlled substances) of Employee
which results in the Employee being unable to substantially perform the duties
and services required to be performed under this Agreement for a period of:
(i) one hundred twenty (120) consecutive days or longer or (ii) one hundred
eighty (180) days in any three hundred sixty (360) consecutive day period.

 

2



--------------------------------------------------------------------------------

(b) Termination with Notice by Either Party. The Company or Employee may
terminate this Agreement for any reason or no reason upon thirty (30) days prior
written notice to the other. In case of termination by the Company only under
this paragraph, the Company shall pay Employee a one-time cash severance payment
equal to a full year’s Base Salary plus the Employee’s Pro Rated Bonus. The
Company shall have no further obligations to Employee following termination.

(c) Termination for Good Cause. As used herein “Good Cause” shall mean any one
or more of the following as determined in the reasonable discretion of the
Company:

(1) a continuing material breach or material default (including, without
limitation, any material deriliction of duty) by Employee of the terms of this
agreement, or any related agreement which is an Exhibit hereto, except for any
such breach or default which is caused by the physical disability of Employee
(as determined by a neutral physician);

(2) gross negligence, willful misfeasance or breach of fiduciary duty by
Employee;

(3) the, commission by Employee of an act of fraud, embezzlement or any felony
or crime of dishonesty in connection with Employee’s duties; or

(4) conviction of Employee of a felony or any other crime that would materially
and adversely affect: (i) the business reputation of the Company or (ii) the
performance of the Employee’s duties hereunder.

In the event of a termination by the Company for Good Cause, the Company will
pay the Employee the Base Salary earned and expenses reimbursable under this
Agreement incurred through the date of the Employee’s termination, and shall
have no further responsibility for termination or other payments to Employee.

(d) Termination for Good Reason. Employee may terminate his employment under
this Agreement at any time for “Good Reason.” In case of termination hereof by
the Employee for Good Reason, the Company shall pay Employee a one-time cash
severance payment equal to a full year’s Base Salary plus the Employee’s Pro
Rated Bonus and Employee shall maintain any rights that Employee may have been
specifically granted to Employee pursuant to any of the Company’s retirement
plans, supplementary retirement plans, profit sharing and savings plans,
healthcare, 401(k) any other employee benefit plans sponsored by the Company.
Following the payment of severance, the Company shall have no further
obligations to Employee following termination.”

 

3



--------------------------------------------------------------------------------

For purposes of this Agreement, the term “Good Reason” means, in each case
without the consent of Employee:

(1) any material diminution in the office, title, duties, powers, authority or
responsibilities, which diminution is not corrected within thirty (30) days
after the Company receives written notice thereof from Employee;

(2) (A) the Company fails to pay Employee his Base Salary in accordance with
generally applicable Company policy or (B) Employee’s Base Salary is decreased
without consent of Employee, which failure or decrease is not corrected within
thirty (30) days after the Company receives written notice thereof from
Employee; provided, however, that the foregoing shall not apply in the case of a
decrease to Employee’s Base Salary made as part of an across the board base
salary decrease affecting all of the Company’s senior executive officers as
provided for in Section 3(a) hereof; or

(3) Employee is discriminatorily denied material benefits under the Company’s
prevailing policies and plans, which denial is not corrected within thirty
(30) days after the Company receives written notice thereof from Employee.

(e) Termination Upon a Change of Control. In the event that: (i) this Agreement
or Employee’s employment with the Company is terminated by the Company or its
successor or (ii) the duties of Employee are materially diminished or
(iii) Employee is required to relocate his principal place of employment with
the Company more than seventy-five (75) miles from his principal place of
employment with the Company as of the date hereof, in either case within six
(6) months following the occurrence of a “Change of Control” (as defined below)
of the Company (each, a “Severance Triggering Event”), then: (A) the Company
shall pay Employee a one-time cash severance payment equal to: (1) his then
current annual Base Salary plus an amount equal to fifty percent (50%) of his
then current annual Base Salary multiplied by (B) 1.5, (2) Employee shall
maintain any rights that Employee may have been specifically granted to Employee
pursuant to any of the Company’s or its successor’s retirement plans,
supplementary retirement plans, profit sharing and savings plans, healthcare,
401(k) and any other employee benefit plans sponsored by the Company and
(iii) all unvested options to acquire shares of Company common stock granted to
Employee under the Company’s Amended and Restated 2001 Incentive Plan or any
successor plan shall immediately become fully vested and shall be exerciseable
over a period of three (3) years from the occurrence of a Severance Triggering
Event. Following the payment of severance, the Company shall have no further
obligations to Employee following termination.

For purposes of this Agreement, the term “Change of Control” means the
occurrence of any one or more of the following events (it being agreed that,
with respect to paragraphs (i) and (iii) of this definition below, a “Change of
Control” shall not be deemed to have occurred if the applicable third party
acquiring party is an “affiliate” of the Company within the meaning of Rule 405
promulgated under the Securities Act of 1933, as amended):

(i) An acquisition (whether directly from the Company or otherwise) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Securities
and Exchange Act of 1934, as amended (the “1934 Act”)), immediately after which
such Person has “Beneficial Ownership”

 

4



--------------------------------------------------------------------------------

(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of forty
percent (40%) or more of the combined voting power of the Company’s then
outstanding Voting Securities.

(ii) The individuals who, as of the date hereof, are members of the Company’s
Board of Directors cease, by reason of a financing, merger, combination,
acquisition, takeover or other non-ordinary course transaction affecting the
Company, to constitute at least fifty-one percent (51%) of the members of the
Board of Directors; or

(iii) Approval by the Board of Directors and, if required, stockholders of the
Company, or execution by the Company of any definitive agreement with respect
to, or the consummation of (it being understood that the mere execution of a
term sheet, memorandum of understanding or other non-binding document shall not
constitute a Change of Control):

(A) A merger, consolidation or reorganization involving the Company, where
either or both of the events described in clauses (i) or (ii) above would be the
result;

(B) A liquidation or dissolution of or appointment of a receiver, rehabilitator,
conservator or similar person for, or the filing by a third party of an
involuntary bankruptcy against, the Company; or

(C) An agreement for the sale or other disposition of all or substantially all
of the assets of the Company to any Person (other than a transfer to a
subsidiary of the Company).

5. Confidentiality. Employee shall keep confidential, except as the Company may
otherwise consent in writing, and not disclose or make any use of except for the
benefit of the Company, at any time during the term of this Agreement and for a
period of five (5) years thereafter, any trade secrets, knowledge, data or other
confidential, secret or proprietary information of the Company relating to
inventions, products, processes, knowledge, know how, technical or other data,
designs, formulas, test data, customer lists, business plans, marketing plans
and strategies, and product pricing strategies or other subject matter
pertaining to any business of the Company or any of its clients, customers,
consultants, licensees, subsidiaries or affiliates which Employee may produce,
obtain or otherwise learn of during the course of Employee’s performance of
services and after its termination (collectively “Confidential Information”),
provided that the term “Confidential Information” shall not include information,
technical data or know-how that is or becomes part of the public domain not as a
result of any inaction or action of the Employee. Employee shall not deliver,
reproduce, or in any way allow any such Confidential Information to be delivered
to or used by any third parties without the specific direction or consent of a
duly authorized representative of the Company. The terms of this paragraph shall
survive termination of this Agreement. Employee agrees to execute the
Confidentiality and Intellectual Property Agreement attached as Exhibit A hereto
(the “Confidentiality Agreement”).

 

5



--------------------------------------------------------------------------------

6. Return of Confidential Material. Upon the completion or other termination of
Employee’s services for the Company, Employee shall promptly surrender and
deliver to the Company all records, materials, equipment, drawings, documents,
lab notes and books and data of any nature (electronic or otherwise) describing,
including or pertaining to any Confidential Information, and Employee will not
take with him any description containing or pertaining to any Confidential
Information which Employee may produce or obtain during the course of his
services. The terms of this paragraph shall survive termination of this
Agreement.

7. Assignment and Disclosure of Inventions. Employee shall assign and transfer
to the Company his entire right, title and interest in and to all Inventions (as
defined in the Confidentiality Agreement) and disclose to the Company all
Inventions in accordance with the terms set forth in the Confidentiality
Agreement. The terms of this paragraph shall survive termination of this
Agreement.

8. Execution of Documents. During the term of this Agreement and thereafter,
Employee will execute, acknowledge and deliver to the Company or its nominee
upon request and at its expense all such documents, including applications for
patents and copyrights and assignments of inventions, patents and copyrights to
be issued therefore, as the Company may reasonably determine necessary or
desirable to apply for and obtain letters, patents, and copyrights on Inventions
in any and all countries and/or to protect the interest of the Company or its
nominee in Inventions, patents and copyrights and to vest title thereto in the
Company or its nominee. The terms of this paragraph shall survive termination of
this Agreement.

9. Maintenance of Records. Employee will keep and maintain adequate and current
written records of all Inventions made or conceived by Employee (in the form of
notes, sketches, drawings and as may be specified by the Company), and shall
deliver such records promptly to the Company at the Company’s request, whether
made solely by Employee or jointly with others, which records shall be available
to and remain the sole property of the Company at all times.

10. Prior Inventions. It is understood that all Inventions, if any, patented or
unpatented, which Employee made prior to the date that the Company and Employee
entered into this Agreement, are excluded from the scope of this Agreement. To
preclude any possible uncertainty, Employee has set forth on Exhibit A to the
Confidentiality Agreement a complete list of all such prior inventions,
including numbers of all patents and patent applications, and a brief
description of all unpatented inventions which are not the property of another
party (including, without limitation a current or previous contracting party).
If no items are included on Exhibit A to the Confidentiality Agreement, Employee
has no such prior inventions. Employee will notify the Company in writing before
Employee makes any disclosure or performs any work on behalf of the Company
which appears to threaten or conflict with proprietary rights Employee claims in
any such invention or idea. In the event of Employee’s failure to give such
notice, Employee will make no claim against the Company with respect to any such
inventions or ideas. The terms of this paragraph shall survive termination of
this Agreement.

11. Competition. Employee will not do, or intend to do, any of the following,
either directly or indirectly, during Employee’s employment with the Company and
during the period of

 

6



--------------------------------------------------------------------------------

two (2) years after Employee’s cessation of employment with the Company,
anywhere in the world (it being agreed that if this Agreement is terminated upon
the occurrence of a Severance Triggering Event as provided for in Section 4(e)
hereof only, the duration of the Employee’s non-competition covenant shall be
eighteen (18) months and not two (2) years). In the event that a court of
competent jurisdiction determines that Employee improperly competes with the
Company in violation of this Section 11, the period during which he engages in
such competition shall not be counted in determining the duration of the two
(2) year non-compete restriction:

(a) For purposes of this Agreement, “Competitive Activity” shall mean the
development, manufacture, sale, license, packaging or marketing of the following
technologies (or products incorporating such technologies): (i) (A) anionic
phospholipid delivery technology or (B) buccal delivery technology, in each case
for the delivery of drugs, therapeutics or nutrients for human or non-human
applications and (ii) any technology or product which Employee was actively and
directly participating in on behalf of the Company or any subsidiary of the
Company or joint venture in which the Company is participating at the time of
termination (it being understood, for the avoidance of doubt, that the words
“actively and directly” shall not include Employee’s actions in a merely
supervisory capacity).

(b) Employee agrees that, during the time frames described herein, he shall not,
directly or indirectly, own, manage, operate, control, consult for, be an
officer or director of, work for, or be employed in any capacity by any company,
eleemosynary institution or any other business, entity, agency or organization
(or a discrete business unit within any such entity) whose primary business
purpose is to engage in a Competitive Activity; provided, however, that Employee
may serve as a director, consultant or scientific advisor of such an entity that
is either a Company licensee, or, for non-licensees, in such capacity as the
Board of Directors has granted him written permission, such permission not to be
unreasonably withheld.

(c) Employee shall not solicit or perform services in connection with any
Competitive Activity for any prior or current customers of the Company or any
entities with which the Company has undertaken joint studies or developmental
activities; or

(d) Employee shall not knowingly solicit for employment (or, following such
solicitation, employ) any then current employees employed by the Company without
the Company’s consent.

Employee and Company agree that the phrase “Employee’s cessation of employment
with the Company” as used in this Agreement, refers to any separation from his
employment at the Company either voluntarily or involuntarily, either with cause
or without cause, or whether the separation is at the behest of the Company or
Employee. Nothing in this Agreement shall preclude him from employment at a
not-for-profit or governmental institution, provided that no for-profit business
involved in drug delivery directly or indirectly derives a benefit from
Employee’s employment.

 

7



--------------------------------------------------------------------------------

12. Other Obligations.

(a) Employee acknowledges that the Company from time to time may have agreements
with other persons or with the U.S. Government, or agencies thereof, which
impose obligations or restrictions on the Company regarding inventions made
during the course of work thereunder or regarding the confidential nature of
such work. Employee will be bound by all such obligations and restrictions and
will take all action necessary to discharge the obligations of the Company
thereunder.

(b) Employee acknowledges that all of Employee’s obligations under this
Agreement (but not including the restrictive covenants contained herein) shall
be subject to any applicable agreements with, and policies issued by the Company
to which Employee and all other similarly-situated employees are subject.

13. Trade Secrets of Others. Employee represents that his performance of all the
terms of this Agreement as employee to the Company does not and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
acquired by Employee in confidence or in trust, and Employee will not disclose
to the Company, or allow the Company to use, any confidential or proprietary
information or material belonging to any other person or entity. Employee will
not enter into any agreement, either written or oral, which is in conflict with
this Agreement.

14. Injunctive Relief. Employee acknowledges that any breach or attempted breach
by Employee of paragraphs 5 through 13 of this Agreement shall cause the Company
irreparable harm for which any adequate monetary remedy does not exist.
Accordingly, in the event of any such breach or threatened breach, the Company
shall be entitled to obtain injunctive relief, without the necessity of posting
a bond or other surety, restraining such breach or threatened breach.

15. Reasonable Terms. Employee acknowledges and agrees that the restrictive
covenants contained in this Agreement have been reviewed by Employee with the
benefit of counsel and that such covenants are reasonable in all of the
circumstances for the protection of the legitimate interests of the Company.

16. Modification. This Agreement may not be changed, modified, released,
discharged, abandoned, or otherwise amended, in whole or in part, except by an
instrument in writing, signed by Employee and by the Company. Any subsequent
change or changes in Employee’s relationship with the Company or Employee’s
compensation shall not affect the validity or scope of this Agreement.

17. Entire Agreement. Employee acknowledges receipt of this Agreement, and
agrees that with respect to the subject matter thereof, it is Employee’s entire
agreement with the Company, superseding any previous oral or written
communications, representations, understandings with the Company or any office
or representative thereof. Each party to the Agreement acknowledges that, in
executing this Agreement, such party has had the opportunity to seek the advice
of independent legal counsel, and has read and understood all of the terms and
provisions of the Agreement.

 

8



--------------------------------------------------------------------------------

18. Severability. In the event that any paragraph or provision of this Agreement
shall be held to be illegal or unenforceable, the entire Agreement shall not
fail on account thereof. It is further agreed that if any one or more of such
paragraphs or provisions shall be judged to be void as going beyond what is
reasonable in all of the circumstances for the protection of the interests of
the Company, but would be valid if part of the wording thereof were deleted or
the period thereof reduced or the range of activities covered thereby reduced in
scope, the said reduction shall be deemed to apply with such modifications as
may be necessary to make them valid and effective and any such modification
shall not thereby affect the validity of any other paragraph or provisions
contained in this Agreement.

19. Successors and Assigns. This Agreement shall be binding upon Employee’s
heirs, executors, administrators or other legal representatives and is for the
benefit of the Company, its successors and assigns.

20. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware except for any conflicts of law rules thereof that might direct the
application of the substantive law of another state.

21. Counterparts. This Agreement may be signed in counterparts and delivered by
facsimile transmission, and each such counterpart shall be deemed an original
and all of which shall together constitute one agreement.

22. Arbitration. Except as provided for in Section 15 hereof, in the event that
the Company or Employee, his spouse or any other person claiming benefits on
behalf of or through Employee, has a dispute or claim based upon this Agreement
including the interpretation or application of the terms and provisions of this
Agreement, the sole and exclusive remedy is for that party to submit the dispute
to binding arbitration in accordance with the rules of arbitration of the
American Arbitration Association (“AAA”) in Raleigh, North Carolina. Any
arbitrator selected to arbitrate any such dispute shall be independent and
neutral and will have the power to interpret this Agreement. Any determination
or decision by the arbitrator shall be binding upon the parties and may be
enforced in any court of law. The expenses of the arbitrator will be paid 50% by
the Company and 50% by Employee, his spouse or other person, as the case may be,
provided that the arbitrator shall be free to apportion such fees between the
parties as he/she may determine in their discretion as permitted by the AAA
rules of arbitration. The parties agree that this arbitration provision does not
apply to the right of Employee to file a charge, testify, assist or participate
in any manner in an investigation, hearing or proceeding before the Equal
Employment Opportunity Commission or any other agency pertaining to any matters
covered by this Agreement and within the jurisdiction of the agency.

23. No Waiver. No waiver by the Company of any breach of this Agreement by
Employee shall constitute a waiver of any subsequent breach.

 

9



--------------------------------------------------------------------------------

24. Notice. Any notice hereby required or permitted to be given shall be
sufficiently given if in writing and upon mailing by registered or certified
mail, postage prepaid, to either party at the address of such party or such
address as shall have been designated by written notice by such party to the
other party.

25. Taxes. The Company may withhold from any payments made under this Agreement
(including severance payments) all applicable taxes, including but not limited
to income, employment and social insurance taxes, as shall be required by
law. Employee acknowledges and represents that the Company has not provided any
tax advice to him in connection with this Agreement and that he has been advised
by the Company to seek tax advice from his own tax advisors regarding this
Agreement and payments that may be made to him pursuant to this Agreement,
including specifically, the application of the provisions of Section 409A of the
Code to such payments.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first forth above.

 

BIODELIVERY SCIENCES INTERNATIONAL, INC. By:   /s/ Mark A. Sirgo   Name:   Mark
A. Sirgo   Title:   President and CEO

/s/ Raphael J. Mannino Raphael J. Mannino

[Signature Page to Employment Agreement]

 

10



--------------------------------------------------------------------------------

Exhibit A

Form of Confidentiality and Intellectual Property Agreement

CONFIDENTIALITY AND INTELLECTUAL PROPERTY AGREEMENT

This CONFIDENTIALITY AND INTELLECTUAL PROPERTY AGREEMENT (this “Agreement”) is
entered into effective for all purposes as of February         , 2007 by Raphael
J. Mannino (“Employee”) in favor of BioDelivery Sciences International, Inc., a
Delaware corporation (the “Company”).

In consideration and as a condition of Employee providing services to the
Company pursuant to that certain Employment Agreement, dated as of the date
hereof, between Employee and the Company (the “Employment Agreement”), Employee
hereby agrees as follows:

1. Confidentiality. At all times, Employee shall keep confidential, except as
the Company may otherwise consent to in writing, and not disclose, or make any
use of except for the benefit of the Company, at any time either during or
subsequent to performance by Employee of services for the Company, any trade
secrets, confidential information, knowledge, data or other information of the
Company relating to products, processes, know-how, technical data, designs,
formulas, test data, customer lists, business plans, marketing plans and
strategies, and pricing strategies or other subject matter pertaining to any
business of the Company or any of its clients, customers, consultants, licensees
or affiliates (collectively, the “Confidential Information”), which Employee may
produce, obtain or otherwise learn of during the course of his performance of
services and after the expiration or termination of the Employment Agreement.
The “Confidential Information” shall not include information, technical data or
know-how that is or becomes part of the public domain not as a result of any
inaction or action of the Employee. Employee shall not deliver, reproduce, or in
any way allow any such Confidential Information to be delivered to or used by
any third parties without the specific direction or consent of a duly authorized
representative of the Company. Employee acknowledges and agrees that some of the
Confidential Information may be considered “material non-public information” for
purposes of the federal securities laws (“Insider Information”) and that the
Employee will abide by all securities laws relating to the handling of and
acting upon Insider Information.

2. Return of Confidential Material. Upon the expiration or termination the
Employment Agreement, Employee shall promptly surrender and deliver to the
Company all records, materials, equipment, drawings, documents, lab notes and
books and data of any nature pertaining to any Invention (as defined below) or
Confidential Information of the Company or to the services provided by Employee,
and Employee will not take or retain (in any form or format) any description
containing or pertaining to any Confidential Information which Employee may
produce or obtain during the course of the services provided under the
Employment Agreement or otherwise.

3. Assignment of Inventions and Moral Rights.

(a) Employee hereby assigns and transfers to the Company, on a perpetual,
worldwide and royalty-free basis, his entire right, title and interest in and to
all Inventions. As used in this agreement, the term “Inventions” shall mean all
ideas, improvements, designs, discoveries, developments, drawings, notes,
documents, information and/or materials, whether or not patentable and whether
or not reduced to practice, made or conceived by Employee (whether made solely
by Employee or jointly with others) which: (i) occur or are conceived during the
period in which Employee performs services for the Company pursuant to the
Employment Agreement and (ii) which relate in any manner to drug,

 

1



--------------------------------------------------------------------------------

nutraceuticals, genes, vaccines, vitamin or other compound delivery technologies
involving liposomes, proteoliposomes, cochleates, buccal, transmucosal,
transdermal or oral applications and/or derivatives thereof (“Delivery
Technologies”), applications of the Delivery Technologies to specific drugs,
nutraceuticals, genes, vaccines, vitamins or other compounds, or result from any
task assigned to or undertaken by Employee or any work performed by Employee for
or on behalf of the Company or any of its affiliates.

(b) Employee hereby irrevocably transfers and assigns to the Company any and all
Moral Rights that Employee may have in any Inventions. Employee also hereby
forever waives and agrees never to assert against the Company, its successors or
licensees any and all Moral Rights which Employee may have in any Inventions,
even after expiration or termination of the Employment Agreement. For purposes
of this Agreement, the term “Moral Rights” means any right to claim authorship
of a work, any right to object to any distortion or other modification of a
work, and any similar right, existing under the law of any country in the world,
or under any treaty.

4. Disclosure of Inventions. In connection with all Inventions contemplated by
Section 3 hereof:

(a) Employee will disclose all Inventions promptly in writing to the Chief
Executive Officer of the Company in order to permit the Company to enforce and
perfect the rights to which the Company is entitled under this Agreement;

(b) Employee will, at the Company’s request, promptly execute a written
assignment of title to the Company for any Invention, and Employee will preserve
all Inventions as Confidential Information in accordance with the terms hereof;
and

(c) Upon request, Employee will assist the Company or its nominee (at the
Company’s expense) during and at any time during or subsequent to the
performance of services by Employee for the Company in every reasonable way in
obtaining for the Company’s own benefit patents and copyrights for all
Inventions in any and all countries, which Inventions shall be and remain the
sole and exclusive property of the Company or its nominee, whether or not
patented or copyrighted. Employee will execute such papers and perform such
lawful acts as the Company deems to be necessary to allow the Company to
exercise all rights, title and interest in such patents and copyrights.

5. Execution of Documents. In connection with this Agreement, Employee will
execute, acknowledge and deliver to the Company or its nominee upon request and
at the Company’s expense all such documents, including applications for patents
and copyrights and assignments of all Inventions, patents and copyrights to be
issued therefore, as the Company may determine necessary or desirable to apply
for and obtain letters patent and copyrights on all Inventions in any and all
countries and/or to protect the interest of the Company or its nominee in
Inventions, patents and copyrights and to vest title thereto in the Company or
its nominee.

6. Maintenance of Records. Employee will keep and maintain adequate and current
written records of all Inventions made by Employee (in the form of notes,
sketches, drawings and as may be specified by the Company), which records shall
be available to and remain the sole property of the Company at all times.

7. Prior Inventions. It is understood that all ideas, improvements, designs and
discoveries, whether or not patentable and whether or not reduced to practice,
which Employee made prior to the time

 

2



--------------------------------------------------------------------------------

the Company and Employee began to consider any possible performance of services
contemplated by the Employment Agreement (herein referred to as “Excluded
Inventions”) are excluded from the definition of Inventions as used herein. Set
forth on Exhibit A attached hereto is a complete list of all Excluded
Inventions, including numbers of all patents and patent applications, and a
brief description of all unpatented inventions which are not the property of
another party (including, without limitation, a current or previous contracting
party). The list is complete and if no items are included on Exhibit A, Employee
shall be deemed to have no such prior inventions within the definition of
Inventions. Employee will notify the Company in writing before Employee makes
any disclosure or performs any work on behalf of the Company which appears to
threaten or conflict with proprietary rights Employee claims in any such
Invention or idea. In the event of Employee’s failure to give such notice,
Employee will make no claim against the Company with respect to any such
inventions or ideas.

8. Other Obligations. Employee acknowledges that the Company, from time to time,
may have agreements with other persons or entities or with the U.S. Government,
or agencies thereof, which impose obligations or restrictions on the Company
regarding inventions made during the course of work thereunder or regarding the
confidential nature of such work. Employee will be bound by all such obligations
and restrictions and will take all action necessary to discharge the obligations
of the Company thereunder.

9. Trade Secrets of Others. Employee represents that his performance of all the
terms of this Agreement and the Employment Agreement and as a consultant to the
Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by Employee in confidence or
in trust, and Employee will not disclose to the Company, or induce the Company
to use, any confidential or proprietary information or material belonging to any
other person or entity. Employee will not enter into any agreement, either
written or oral, in conflict herewith.

10. Non-Solicitation. Employee agrees that he will not, without the prior
written consent of the Company, at any time during the term of the Employment
Agreement or for a period of two (2) years from the date of the expiration or
termination of the Employment Agreement for whatever reason, either individually
or through any entity controlled by Employee, and either on Employee’s behalf or
on behalf of any other person or entity competing or endeavoring to compete with
the Company, directly or indirectly, knowingly solicit for employment or
retention (or, following such solicitation, employ or retain) as an employee,
independent contractor or agent, any person who is an employee of the Company as
of the date of the expiration or termination of the Employment Agreement or was
an employee of the Company at any time during the two (2) year prior to the
expiration or termination of the Employment Agreement. Employee further agrees
that, should Employee be approached by a person who Employee has actual
knowledge was an employee of the Company or any subsidiary or joint venture
thereof during the period while Employee was employed by the Company, Employee
will not offer to nor employ or retain (or refer to a third party) as an
employee, independent contractor or agent any such person for a period of two
(2) years following the expiration or termination of the Employment Agreement.

11. Injunctive Relief. Employee acknowledges that any breach or attempted breach
by Employee of this Agreement or any provision hereof shall cause the Company
irreparable harm for which any adequate monetary remedy does not exist.
Accordingly, in the event of any such breach or threatened breach, the Company
shall be entitled to obtain injunctive relief, without the necessity of posting
a bond or other surety, restraining such breach or threatened breach.

 

3



--------------------------------------------------------------------------------

12. Modification. This Agreement may not be changed, modified, released,
discharged, abandoned, or otherwise amended, in whole or in part, except by an
instrument in writing, signed by Employee and by the Company. Any subsequent
change or changes in the relationship between the Company and Employee or in
Employee’s compensation by the Company shall not affect the validity or scope of
this Agreement.

13. Reasonable Terms. Employee acknowledges and agrees that the restrictive
covenants contained in this Agreement have been reviewed by Employee with the
benefit of counsel and that such covenants are reasonable in all of the
circumstances for the protection of the legitimate interests of the Company.

14. Entire Agreement. Employee acknowledges receipt of this Agreement, and
agrees that with respect to the subject matter thereof it is Employee’s entire
agreement with the Company, superseding any previous oral or written
communications, representations, understandings, or agreements with the Company
or any officer or representative thereof.

15. Severability. In the event that any paragraph or provision of this Agreement
shall be held to be illegal or unenforceable, the entire Agreement shall not
fail on account thereof. It is further agreed that if any one or more of such
paragraphs or provisions shall be judged to be void as going beyond what is
reasonable in all of the circumstances for the protection of the interests of
the Company, but would be valid if part of the wording thereof were deleted or
the period thereof reduced or the range of activities covered thereby reduced in
scope, the said reduction shall be deemed to apply with such modifications as
may be necessary to make them valid and effective and any such modification
shall not thereby affect the validity of any other paragraph or provisions
contained in this Agreement.

16. Successors and Assigns. This Agreement shall be binding upon the heirs,
executors, administrators or other legal representatives of Employee and is for
the benefit of the Company, its successors and assigns. Employee may not assign
Employee’s rights or delegate Employee’s duties under this Agreement or the
Employment Agreement either in whole or in part without the prior written
consent of the Company. Any attempted assignment or delegation without such
consent will be null and void.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

17. Governing Law. This Agreement shall be governed by the laws of the State of
New Jersey except for any conflicts of law rules thereof which might direct the
application of the substantive laws of another state.

EXECUTED as of the date set forth below.

 

    Raphael J. Mannino

Dated: February         , 2007

Accepted and Agreed:

 

BIODELIVERY SCIENCES INTERNATIONAL, INC. By:        Name:   Title:

[Signature Page to Confidentiality and Intellectual Property Agreement]

 

5



--------------------------------------------------------------------------------

EXHIBIT A TO

CONFIDENTIALITY AND INTELLECTUAL PROPERTY AGREEMENT

PRIOR INVENTIONS WITHIN THE SCOPE OF ASSIGNMENT

The following is a complete list of all inventions or improvements patented or,
unpatented, that have been made or conceived or first reduced to practice by the
undersigned alone or jointly with others prior to the time the Company and the
undersigned first began to consider the undersigned’s performance of services
for the Company. The undersigned desires to remove the inventions and
improvements listed, if any, from the operation of the foregoing Agreement.

Check one:

No inventions or improvements.

As follows:

Additional sheets attached.

 

Dated: February         , 2007             Raphael J. Mannino